In my opinion the indictment is good. I think the trend of all the later cases is to that effect. It seems to me from the statement of the case by Presiding Judge Davidson that it must be reversed. The time for adjournment for this term of court is so near at hand, and there being so much other pressing business necessary to be disposed of before adjournment, precludes a special study of this case now. At a later date, even if the reversal stands, we may *Page 333 
write further herein on the various questions arising and necessary to be decided herein.
It may be upon a thorough consideration we may reach the conclusion the case should not be reversed.
[Rehearing denied December 3, 1913. — Reporter.]
[This case did not reach hands of Reporter until June, 1914. — Reporter.]